Citation Nr: 1041938	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-35 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for residuals of a head injury, 
with right subdural hematoma.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2007 from the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for residuals of a head injury.


FINDING OF FACT

On October 18, 2010, the Board received notification from the 
Social Security Administration, reporting the death of the 
Veteran on October 10, 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board has received notice that the Veteran died during the 
pendency of the appeal.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).



ORDER

The appeal is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


